UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-2007


DENNIS A. GIVENS,

                        Plaintiff – Appellant,

          v.

SCOTT R. SMITH, individually and collectively; KEITH C.
GAMBLE, individually and collectively; STEPHEN M. FOWLER,
individually and collectively; D. LUKE FURBEE, individually
and collectively; OFFICER S. A. ZIMMERMAN, individually and
collectively;   OFFICER   J.   E.  DEAN,   individually   and
collectively;   J.  C.   WEAVER,  a/k/a    Jack  C.   Weaver,
individually and collectively; HONORABLE JAMES P. MAZZONE,
individually and collectively; HONORABLE ARTHUR M. RECHT,
individually and collectively; HONORABLE RONALD E. WILSON,
individually   and    collectively;    KENNETH   W.    BLAKE,
individually and collectively,

                        Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00145-FPS-JES)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis A. Givens, Appellant Pro Se. Deva A. Solomon, Monte Lee
Williams, STEPTOE & JOHNSON, LLP, Morgantown, West Virginia;
Diane G. Senakievich, David Lee Wyant, BAILEY & WYANT, PLLC,
Wheeling, West Virginia; Stephen Mark Fowler, PULLIN, FOWLER,
FLANAGAN, BROWN & POE, PLLC, Charleston, West Virginia; Kenneth
Louis Hopper, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC,
Morgantown, West Virginia; John Michael Hedges, Teresa Jean
Lyons, HEDGES LYONS & SHEPHERD, Morgantown, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Dennis    A.    Givens   appeals        the     district    court’s    orders

accepting     the   recommendations       of       the   magistrate   judge     and

dismissing    Givens’    complaint      in     part      and    granting    summary

judgment in part.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Givens v. Weaver, No. 5:12-cv-00145-FPS-

JES (N.D.W. Va. July 1 & Aug. 27, 2014).                 We deny Givens’ motion

for sanctions and to strike.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                      3